The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Allowable Subject Matter
Claims 1-22 are pending and allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of Ferguson et al., US 9,120,484 B1 teaches a method and apparatus are provided for determining one or more object models used by an autonomous vehicle to predict the behavior of detected objects. The autonomous vehicle may collect and record object behavior using one or more sensors. The autonomous vehicle may then communicate the recorded object behavior to a server operative to determine the object models. The server may determine the object models according to a given object classification, a particular driving environment, or a combination thereof. The server may then communicate the object models to the autonomous vehicle for use in predicting the actions of detected objects and for responding accordingly.
Regarding independent claim 1, Ferguson taken either independently or in combination with the prior art of record fails to teach or render obvious sharing the merged mathematical model with a group of autonomous vehicles, wherein the group of autonomous vehicles comprises at least the first autonomous vehicle and the second autonomous vehicle; and controlling, via a control system, the group of autonomous vehicles based on the merged mathematical model, by increasing control horizon of the group of autonomous vehicles, wherein the control system comprises a controller and a plurality of distinct control systems in conjunction with the other claim limitations.  
Regarding independent claim 12, Ferguson taken either independently or in combination with the prior art of record fails to teach or render obvious shares the merged mathematical model with a group of autonomous vehicles, wherein the group of autonomous vehicles comprises at least the first autonomous vehicle and the second autonomous vehicle; and controls the group of autonomous vehicles based on the merged mathematical model by increasing control horizon of the group of autonomous vehicles in conjunction with the other claim limitations.  
Regarding independent claim 22, Ferguson taken either independently or in combination with the prior art of record fails to teach or render obvious sharing the merged mathematical model with a group of autonomous vehicles, wherein the group of autonomous vehicles comprises at least the first autonomous vehicle and the second autonomous vehicle; and controlling, via a control system, the group of autonomous vehicles based on the merged mathematical model, by increasing control horizon of the group of autonomous vehicles, wherein the control system comprises a controller and a plurality of distinct control systems in conjunction with the other claim limitations.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P SWEENEY whose telephone number is (313)446-4906. The examiner can normally be reached on Monday-Thursday from 7:30AM to 5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J. Lee, can be reached at telephone number 571-270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/BRIAN P SWEENEY/Primary Examiner, Art Unit 3668